JOHN R. GIBSON, Circuit Judge,
dissenting.
I respectfully dissent. Jolly recognizes that he bears the burden of establishing his disability. Celebrezze v. Bolas, 316 F.2d 498, 500 (8th Cir.1963). I believe that the district court properly ruled that there was insufficient evidence in the record to support the finding of the AU that disability commenced June 15, 1978.
Jolly testified at a hearing on August 6, 1980, that he began having dizzy spells and could no longer drive about June 1976, when he left a job with a moving van company. He stated that his condition then “wasn’t as bad. I knew something was happening, but I didn’t know — .” He further stated that his condition had become worse since the summer of 1978. He testified that he presently would get dizzy and his ears would ring and there would be *475a buzzing and he would lose his balance. He further testified that he would have five or six such attacks a month, each lasting about fifteen minutes. I see nothing in this testimony that relates to disabling effects of Jolly’s condition prior to the time of the hearing.
Other evidence in the record creates some question as to when the dizzy spells commenced. Jolly was hospitalized in the Veterans Administration hospital from July 17, 1978, to September 8, 1978, from October 20, 1978, to November 11, 1978, and from January 5, 1979, to March 6, 1979. The records in evidence before the ALJ of these three stays contain no mention of dizziness, even though Jolly’s medical history, related primarily to his alcohol problems, is set out in full detail. The history quotes Jolly as saying that he “had been a truck driver until six months ago when he quit driving, started getting drunk.”
Medical evidence of dizziness is found in the record first in a VA examination report, dated May 21, 1979, in which Jolly complained of dizziness and said he had been in two hospitals for the condition. He was told he had Meniere’s disease, and a medication was prescribed. A report of June 4, 1979, records Jolly’s complaints of dizziness and loss of balance. A record of June 11,1979, shows that he complained that the medicine was not helping. It also contained a comment on Meniere’s disease. On June 18 Jolly again complained of a dizzy spell and balancing problems, although he reported that the medication had reduced his dizziness. He was hospitalized from July 4, 1979, to August 10, 1979, and the records of this hospitalization mention Meniere’s syndrome and state that Jolly’s main focus seemed to be on the Meniere’s syndrome and his inability to find employment. None of these records, however, contains evidence as to the frequency or duration, and thus the disabling effects, of Jolly’s dizzy spells.
We are compelled to examine the record as a whole to determine if the finding as to the time of onset of Jolly’s disability is supported by substantial evidence. Jolly’s first testimony concerning the frequency of his dizziness, as discussed above, related to his condition as of August 6, 1980. The hypothetical question to the occupational specialist at a June 23, 1982, hearing was based on the employability of a person suffering three to four twenty-minute dizzy spells per week, a frequency which approximated Jolly’s condition at that time. Giving the testimony the benefit of every doubt, I believe there is no substantial evidence in the record to support a finding of actual disability from any dizziness before the date of the first hearing, August 6, 1980.